DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed February 23, 2022, is entered.  Applicant amended claims 21, 22 and 24, cancelled claims 23, 25 and 26 and added claims 27 and 28.  No new matter is entered.  Claims 21, 22, 24, 27 and 28 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (U.S. Publication No. 2015/0136232) in view of Eperon et al., “Formamidinium lead trihalide: a broadly tunable perovskite for efficient planar heterojunction solar cells,” Energy Environ. Sci., 2014, 7, 982.
With respect to claims 21, 22, 24, 27 and 28, Snaith teaches a device comprising, in order, a glass substrate coated with an FTO anode, a layer comprising compact TiO2, a layer comprising mesoporous TiO2, a perovskite film, a layer comprising Spiro-MeOTAD, which is (2,2’,7,7’-tetrakis-(N,N-di-p-methoxyphenylamine)9,9’-spirobifluorene)) and a silver layer.  Figure 1 and Paragraphs 207 and 455.
Snaith is silent as to whether the perovskite is formamidinium lead triiodide.
prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Eperon’s formamidinium lead triiodide as the perovskite material in Snaith’s device because Eperon teaches doing so obtains a device with a band gap of 1.48 eV, which is suited for single junction devices.
Finally, regarding the short-circuit density, power conversion efficiency, open-circuit voltage and fill-factor, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Snaith and Eperon, as combined above, teach a device meeting the requirements of the claimed device, meaning the properties attributable to the claimed device would also be present in the prior art device.  Furthermore, Examiner notes “about” is used to qualify the numerical amounts, meaning the claimed properties can also be broadly interpreted.  Finally, Eperon does teach a short-circuit -2 is attributable to a device comprising formamidinium lead triiodide as the perovskite.  Abstract.
(3)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
(4)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759